August 15, 2011

 

 

 

Julian T. Ross

Chairman & CEO

OxySure Systems, Inc.

10880 John W. Elliott Road

Suite 600

Frisco, TX 75034

 

 

Re: Letter Agreement (this "Agreement") between SINACOLA COMMERCIAL PROPERTIES,
LTD., a Texas limited partnership ("Landlord"), and OXYSURE SYSTEMS, INC., a
Delaware corporation ("Tenant")

 

Dear Julian:

 

Landlord and Tenant have agreed to exchange certain consideration for certain
amount of Rent related to the calendar year 2011 under that certain Office Lease
Agreement dated March 6, 2007 for the lease of property located in Frisco
County, Texas (as amended, the "Lease"). Landlord and Tenant agree that Tenant
shall pay such Rent and expenses for a mutually agreed period of time or until
such time as Tenant is successful in raising additional equity, if such event
occurs earlier, subject to the terms and conditions contained herein. For the
purpose of this Agreement, the capitalized terms used herein but not defined
shall be given the meaning assigned to them in the Lease.

 

Now, for valuable consideration to Landlord by Tenant, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree to the
following terms and conditions:

 

 

Rent Satisfaction

The parties agree that all Tenant’s outstanding lease payment obligations under
the Lease up to and including December 31, 2011, including, but not limited to,
Base Rent, will be deemed satisfied in full, subject to the terms and conditions
set forth in this Agreement. Except for Tenant’s Share of Operating Costs,
Tenant shall have no further lease payment obligations to Landlord under the
Lease until after December 31, 2011 unless Tenant is in Default, hereinafter
defined.

 

Promissory Notes

Tenant shall issue Landlord two (2) Promissory Notes (the “Promissory Notes”).
The first note (the “First Landlord Note”), in the form attached hereto as
Exhibit A, shall be a subordinated convertible note in the principal amount of
$50,050. The First Landlord Note shall carry no interest, shall mature on or
before November 30, 2013, and shall be convertible, at any time at the
Landlord’s option, into the common stock of the Tenant at a strike price of
$1.00 per common share. The second note (the “Second Landlord Note”), in the
form attached hereto as Exhibit B, shall be a subordinated convertible note in
the principal amount of $50,050. The Second Landlord Note shall carry no
interest, shall mature on or before November 30, 2013, and shall be convertible,
at any time at the Landlord's option, into the common stock of the Tenant at a
strike price of $1.50 per common share. However, if Tenant’s common stock has
traded at $1.50 or above for 4 consecutive weeks on a nationally recognized
market (based on daily closing prices), then the Second Landlord Note shall be
convertible at Tenant’s option.

 

 



SINACOLA COMMERCIAL PROPERTIES, LTD

10950 RESEARCH ROAD

FRISCO, TX 75034

(214) 387-3900

 



 

 



 



August 15, 2011

Page 2 of 5



 

 

New Warrants

Tenant shall issue Landlord 65,065 penny warrants (the “New Warrants”). The New
Warrants are convertible into 65,065 fully paid and non-assessable shares of the
common stock of Tenant at a purchase price of $0.01 per share, and are
exercisable in whole or in part at any time at the Landlord's option on or
before August 15, 2016. Such New Warrants shall not be included or subject to
the Lockup Agreement (as defined below) and may be transferred by Landlord at
any time without the consent of Tenant. The New Warrants shall be further
evidenced by a Stock Purchase Warrant in the form of Exhibit C attached hereto.

 

Lockup Agreement

Tenant acknowledges and agrees that the Lockup Agreement between Landlord and
Tenant dated April 15, 2009 (the “Lockup Agreement”) shall only apply to
warrants issued to Landlord by Tenant prior to April 15, 2009, and shall not and
will not apply to the New Warrants issued pursuant to this Agreement. If
necessary, Tenant will amend or modify the Lockup Agreement to ensure the New
Warrants will not be included or governed by the Lockup Agreement.

 

    Most Favored Nations Treatment:

For the purposes of this Agreement, the Promissory Notes and the New Warrants
issued pursuant to this Agreement shall collectively be referred to as the
“Tenant Value Instruments”. The Parties agree that, for a period of 12 months
(the 12-month period being the “MFN Period”), commencing on the date hereof,
Landlord shall enjoy Most Favorite Nations Treatment (“MFN Treatment”) in
respect of the value effect of the consideration represented by the Tenant Value
Instruments. Therefore, if Tenant issues similar instruments or combinations of
instruments to a third party during the MFN Period, and the (i) ratio of penny
warrants issued relative to each dollar loaned or provided to Tenant as equity,
is greater than .65 (.65 shares for each dollar) or (ii) the interest payable on
any note is greater than 0%, or (iii) the maturity date on any note is less than
24 months, or (iv) the conversion price in any convertible note is less than the
price in the

 

 

Promissory Notes, or (v) if the combined value of the Tenant Value Instruments
is deemed by both Landlord and Tenant to be less favorable than the combined
value effect of the consideration represented by such third party issuance, then
Tenant shall adjust the provisions for any one or more of the Tenant Value
Instruments such that the value effect of above of the consideration represented
by the Tenant Value Instruments is pari passu with or better than that of the
third party issuance for each item (i) – (v) above.

 

 

 

 



 

 

 



August 15, 2011

Page3 of 5

 

 

 

Ratification

Landlord and Tenant hereby ratify and confirm their obligations under the Lease.
Additionally, both the Landlord and the Tenant confirm and ratify that, as of
the date hereof, the Lease is and remains in good standing and in full force and
effect. Further, Landlord ratifies and confirms that (a) to Landlord's actual
knowledge, there is no existing default by Tenant under the Lease, and (b)
Landlord knows of no event which, with notice or the passage of time or both,
would constitute a default under the Lease. Further, Tenant ratifies and
confirms that (a) to the Tenant's actual knowledge, there is no existing default
by Landlord under the Lease, and (b) Tenant knows of no event which, with notice
or the passage of time or both, would constitute a default under the Lease.

 

 

 

Default

If Tenant shall default on any of the obligations contained in this Agreement
(including, without limitation, the valid issuance of the Promissory Notes and
the New Warrants and such default remains uncured after fourteen (14) days of
written notice to Tenant (a “Default”), then this Agreement may be terminated
immediately by Landlord and such termination shall render this Agreement null
and void and all past-due Rent and expenses otherwise satisfied pursuant to this
Agreement shall be immediately due and payable and subject to all terms under
the Lease.

 

 

 

Assignment This Agreement, and the rights and obligations hereunder, may be
assigned by Landlord at any time to any affiliated entity without the consent of
Tenant.

 

 

 

 



 



August 15, 2011

Page 4 of 5



 

 

 

Binding Effect; Governing Law

As of the date of this Agreement, the Lease shall remain in full effect and this
Agreement shall be binding upon Landlord and Tenant and their respective
successors and assigns. This Agreement shall be interpreted under the laws of
the State of Texas, excluding its choice of law provisions, and any disputes
arising under this Agreement shall be heard only in the courts located in Dallas
County, Texas.

 

 

 

 

Entire Agreement

 

 

This Agreement constitutes the entire agreement of Landlord and Tenant with
respect to the subject matter hereof and supersedes all previous agreements and
understandings, written or oral, between them with respect to the subject matter
hereof.

 

 

 

Attorneys Fees

Landlord shall be entitled to recover all of its reasonable attorneys' fees,
costs and expenses incurred as a result of any uncured breach of this Agreement
by Tenant or incurred by Landlord in enforcing this Agreement.

 

 

 

 

 

[SIGNATURES TO FOLLOW ON NEXT PAGE]

 

 

 



 

 

If you are in agreement with the foregoing, please sign and return one copy of
this Agreement, which thereupon will constitute our binding agreement with
respect to its subject matter.

 

  Sincerely,           SINACOLA COMMERCIAL PROPERTIES, LTD.,
a Texas limited partnership         By: FRISCO INDUSTRIAL, INC.,     a Texas
corporation, its general partner            

 

  By: /s/ Michael A. Sinacola   Name: Michael A. Sinacola   Title: President

 

 

ACKNOWLEDGED AND AGREED,

EFFECTIVE AS OF August 15, 2011

 

OXYSURE SYSTEMS, INC.,

a Delaware corporation

 

 

By: /s/ Julian T. Ross   Name: Julian T. Ross   Title: Chairman & CEO  

 



 

 

 

EXHIBIT A

First Landlord Note

 

$50,050.00 August 15, 2011

 

OxySure Systems, Inc., a company organized under the laws of the state of
Delaware ("Obligor", which term, as used herein, shall include any successor
thereto), for value received, hereby executes and delivers this Promissory Note
(“Note”) in favor of Sinacola Commercial Properties, Ltd. ("Holder"), an entity
duly organized under the laws of the state of Texas, and hereby promises to pay
to Holder, his designees or his successors and permitted assigns, the principal
sum of Fifty Thousand Dollars ($50,050.00) (the "Principal Amount") on the
Maturity Date (as defined below).

 

1. Maturity Date. The then outstanding Principal Amount shall become due and
payable on November 30, 2013 (the "Maturity Date").

 

2. Interest Rate. The interest rate on the Note shall be 0% (zero percent).

 

3. Acceleration. Notwithstanding any provision hereof to the contrary, the
obligations of Obligor hereunder shall forthwith mature and immediately
accelerate and shall be immediately due and payable on the Default Date (as
hereinafter defined) in the event that (i) the business of Obligor is
discontinued, sold, liquidated or otherwise disposed of, whether by liquidation
or dissolution, or (ii) Obligor shall take, or intends to take, or, as far as
Obligor is aware, any other person shall receive a judgment, order or decree
from a court of competent jurisdiction, in each case, for the Obligor's winding
up, liquidation, dissolution, merger or consolidation that is not pursuant to an
agreement between Obligor and Holder, or for the appointment of a receiver in
relation to any or all of Obligor's assets, or Obligor shall admit in writing
its inability to pay its debts as they become due or shall commit any other act
of insolvency (each a "Default Event"). The date on which any Default Event
occurs is referred to herein as the "Default Date."

 

4. Prepayments. Obligor may prepay any of the Principal Amount or any interest
accrued on this Note at any time prior to the Maturity Date.

 

5. Method of Payment. Obligor shall pay all amounts payable under this Note in
cash by wire transfer of immediately available funds to an account designated by
Holder or, if no account has been designated, by certified check delivered to
Holder at such place as Holder shall designate to Obligor in writing.

 

6. Presentment Waived and Partial Payments. Obligor hereby expressly waives
presentment for payment, demand, notice of dishonor, protest and notice of
protest. Acceptance by Holder of any payment that is less than the full amount
then due and owing hereunder shall not constitute a waiver of Holder's right to
receive payment in full at such time or at any prior or subsequent time.

 

7. Subordination. Prior to the Maturity Date, except for the obligations of
Obligor upon any conversion of the Principal Amount in accordance with the terms
of this Note, all indebtedness evidenced by this Note (the "Subordinated
Indebtedness") shall be subordinated to all other indebtedness of Obligor,
whether existing as of the Issue Date or incurred at any time after the Issue
Date (the "Senior Indebtedness"), and in that connection, prior to the Maturity
Date, except for the obligations of Obligor upon any conversion of the Principal
Amount in accordance with the terms of this Note:

 

(a) the payment of the Subordinated Indebtedness shall be subordinated to all
and any rights, claims and actions which any other person may now or hereafter
have against Obligor in respect of the Senior Indebtedness;

 

 

 

 



SINACOLA COMMERCIAL PROPERTIES, LTD

10950 RESEARCH ROAD

FRISCO, TX 75034

(214) 387-3900



 

 

 



 



August 15, 2011

Page 7 of 5

 



 

(b) the Subordinated Indebtedness shall not become capable of being subject to
any right of set-off or counterclaim; and

 

(c) except upon the Maturity Date, upon the acceleration pursuant to Section 3,
or upon the conversion of the Principal Amount in accordance with the terms of
this Note, Holder shall not claim, request, demand, sue for, take or receive
(whether by way of set-off or in any other manner and whether from Obligor or
any other person) any money or other property in respect of the Subordinated
Indebtedness or any part thereof.

 

8. Conversion Rights. At any time prior to the Maturity Date, at the sole option
of the Holder except in the event of the closing price threshold noted below,
all but not less than all, of the then outstanding Principal Amount of this Note
may be converted (an "Optional Conversion") into a number of shares of Obligor’s
common stock (the "Optional Conversion Shares") equal to the amount of the then
outstanding Principal Amount to be converted divided by the Conversion Price
(herein so called) which price shall be $1.00 (one dollar and zero cents) per
Optional Conversion Share.

 

In order to exercise the right of Optional Conversion, Holder shall surrender
this Note at the principal office of Obligor and shall give written notice of
such exercise (the "Optional Conversion Notice"), to Obligor at such office.
Such Optional Conversion shall be deemed to have been effected at the close of
business on the date on which such Optional Conversion Notice, duly completed
and executed, shall have been given as aforesaid, and, subject to the last
sentence of this Section 8, at such time the Principal Amount subject to such
Optional Conversion shall be applied by Obligor in full payment of the Optional
Conversion Shares to be issued in consequence of the Conversion and that
application shall discharge Obligor from all liability in respect of the
Principal Amount converted, and Holder shall be deemed for all purposes to have
become the holder of the Optional Conversion Shares.

 

As promptly as practicable, but in no event later than twenty (20) Business
Days, after an Optional Conversion, Obligor, at its expense, shall cause
Holder's name to be entered in the register of the shareholders of Obligor in
respect of the Optional Conversion Shares and shall issue Holder certificates
evidencing same. "Business Day" means any day other than a Saturday, Sunday or
other day on which banks in the City of Dallas, State of Texas, United States of
America are required or authorized to be closed. Notwithstanding any provision
of this Note to the contrary, no Optional Conversion shall be deemed to have
occurred unless and until Obligor shall have complied with the obligations set
forth in the immediately preceding sentence, whereupon such Optional Conversion
shall be deemed to have been effective as of the date the Optional Conversion
Notice is given to Obligor; provided, however, that no failure by Obligor to so
comply with such obligations shall prohibit Holder from exercising his rights as
the holder of the Optional Conversion Shares.

 

9. Treatment of Note. Obligor will treat, account and report this Note as debt
and not equity for accounting and tax (with respect to any returns filed with
federal, state, local or foreign tax authorities) purposes.



 

 

 



August 15, 2011

Page 8 of 5



 

 

10. Miscellaneous.

 

(a) Specific Performance. Obligor and Holder acknowledge and agree that in the
event of any breach of this Note, the non-breaching party would be irreparably
harmed and could not be made whole solely by monetary damages. Obligor and
Holder hereby agree that in addition to any other remedy to which any party may
be entitled at law or in equity, to the extent permitted by applicable law,
Obligor and Holder shall be entitled to obtain an injunction or compel specific
performance of this Note in any action instituted in any Court.

 

(b) Interpretation. The headings and captions in this Note are for convenience
of reference only and shall not control or affect the meaning or construction of
any provisions hereof.

 

(c) Notices. All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be (i) delivered by hand, (ii)
delivered by a reputable commercial overnight delivery service, or (iii)
transmitted by facsimile, in each case, sent to the address or telecopier number
set below. Such notices shall be effective: (i) in the case of hand deliveries,
when received; (ii) in the case of an overnight delivery service, when received;
and (iii) in the case of facsimile transmission, when electronic confirmation of
receipt is received by the sender. Any party may change its address and telecopy
number by written notice to another party in accordance with this provision,
provided that such notice shall be effective only upon receipt.

 

  If to Obligor, to:           OxySure Systems, Inc.     10880 John W. Elliott
Dr., Suite 600     Frisco, TX 75034     Telecopy: 972-294-6501        Attention:
Chief Executive Officer         If to Holder, to:           Sinacola Commercial
Properties, Ltd.     Att: Mr. Michael Sinacola     10950 Research Road    
Frisco, TX 75034     Telecopy: 214-387-3950   

 

(d) Governing Law; Forum; Service of Process. This Note shall be governed by and
construed in accordance with the laws of the State of Texas as to all matters,
including validity, construction, effect, performance and remedies of and under
this Note. Venue in any and all suits, actions and proceedings between the
parties hereto and relating to the subject matter of this Note shall be in the
courts located in and for Dallas County, Texas (the "Courts"), which shall have
exclusive jurisdiction for such purpose, and Holder and Obligor hereby
irrevocably submit to the exclusive jurisdiction of such Courts and irrevocably
waive the defense of an inconvenient forum to the maintenance of any such suit,
action or proceeding. Service of process may be made in any manner recognized by
such Courts. Holder and Obligor each hereby irrevocably waives its right to a
jury trial arising out of any dispute in connection with this Note or the
transactions contemplated hereby.

 

(e) Severability. The invalidity, illegality or unenforceability of one or more
of the clauses or provisions of this Note in any jurisdiction shall not affect
the validity, legality or enforceability of this Note in such jurisdiction or
the validity, legality or enforceability of this Note, including any such clause
or provision in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.



 

 

 



August 15, 2011

Page 9 of 5



 

 

(f) Successors; Assigns; Third-Party Beneficiaries. The provisions of this Note
shall be binding upon the parties hereto and their respective heirs, successors
and permitted assigns. Neither this Note nor the rights or obligations of
Obligor may be assigned by Obligor without the prior written consent of Holder.
Holder may freely assign his rights or obligations hereunder. Any attempted
assignment in contravention of this Note shall be null and void and of no
effect. This Note is for the sole benefit of the parties hereto and their
respective heirs, successors and permitted assigns and no provision hereof,
whether express or implied, is intended, or shall be construed, to give any
other Person any rights or remedies, whether legal or equitable, hereunder.

 

(g) Amendments. This Note may not be amended, modified or supplemented except in
a writing signed by Obligor and Holder.

 

(h) Waiver. Any waiver (whether express or implied) of any default or breach of
or by any party to this Note shall not be effective unless evidenced by a
writing signed by the party against which such waiver is sought to be enforced.
No such waiver for any purpose shall constitute a waiver of any other or
subsequent default or breach, or for any other purpose.

 

IN WITNESS WHEREOF, Obligor has caused this Note to be duly executed and
delivered as of the date first set forth above.

 

    OBLIGOR:               OXYSURE SYSTEMS, INC.          
                                                                                
  By: /s/ Julian T. Ross                                          Name: Julian
Ross   Title: CEO         Date:                         HOLDER:              
SINACOLA COMMERCIAL PROPERTIES, LTD., a Texas
limited partnership               By: FRISCO INDUSTRIAL, INC.,       a Texas
corporation, its general partner                       By:     /a/ Michael A.
Sinacola       Name: Michael A. Sinacola       Title: President

 



 

 

  

EXHIBIT B

Second Landlord Note

 

$50,050.00 August 15, 2011

 

OxySure Systems, Inc., a company organized under the laws of the state of
Delaware ("Obligor", which term, as used herein, shall include any successor
thereto), for value received, hereby executes and delivers this Promissory Note
(“Note”) in favor of Sinacola Commercial Properties, Ltd. ("Holder"), an entity
duly organized under the laws of the state of Texas, and hereby promises to pay
to Holder, his designees or his successors and permitted assigns, the principal
sum of Fifty Thousand Dollars ($50,050.00) (the "Principal Amount") on the
Maturity Date (as defined below).

 

1. Maturity Date. The then outstanding Principal Amount shall become due and
payable on November 30, 2013 (the "Maturity Date").

 

2. Interest Rate. The interest rate on the Note shall be 0% (zero percent).

 

3. Acceleration. Notwithstanding any provision hereof to the contrary, the
obligations of Obligor hereunder shall forthwith mature and immediately
accelerate and shall be immediately due and payable on the Default Date (as
hereinafter defined) in the event that (i) the business of Obligor is
discontinued, sold, liquidated or otherwise disposed of, whether by liquidation
or dissolution, or (ii) Obligor shall take, or intends to take, or, as far as
Obligor is aware, any other person shall receive a judgment, order or decree
from a court of competent jurisdiction, in each case, for the Obligor's winding
up, liquidation, dissolution, merger or consolidation that is not pursuant to an
agreement between Obligor and Holder, or for the appointment of a receiver in
relation to any or all of Obligor's assets, or Obligor shall admit in writing
its inability to pay its debts as they become due or shall commit any other act
of insolvency (each a "Default Event"). The date on which any Default Event
occurs is referred to herein as the "Default Date."

 

4. Prepayments. Obligor may prepay any of the Principal Amount or any interest
accrued on this Note at any time prior to the Maturity Date.

 

5. Method of Payment. Obligor shall pay all amounts payable under this Note in
cash by wire transfer of immediately available funds to an account designated by
Holder or, if no account has been designated, by certified check delivered to
Holder at such place as Holder shall designate to Obligor in writing.

 

6. Presentment Waived and Partial Payments. Obligor hereby expressly waives
presentment for payment, demand, notice of dishonor, protest and notice of
protest. Acceptance by Holder of any payment that is less than the full amount
then due and owing hereunder shall not constitute a waiver of Holder's right to
receive payment in full at such time or at any prior or subsequent time.

 

7. Subordination. Prior to the Maturity Date, except for the obligations of
Obligor upon any conversion of the Principal Amount in accordance with the terms
of this Note, all indebtedness evidenced by this Note (the "Subordinated
Indebtedness") shall be subordinated to all other indebtedness of Obligor,
whether existing as of the Issue Date or incurred at any time after the Issue
Date (the "Senior Indebtedness"), and in that connection, prior to the Maturity
Date, except for the obligations of Obligor upon any conversion of the Principal
Amount in accordance with the terms of this Note:

 

(a) the payment of the Subordinated Indebtedness shall be subordinated to all
and any rights, claims and actions which any other person may now or hereafter
have against Obligor in respect of the Senior Indebtedness;

 

 

 

 



SINACOLA COMMERCIAL PROPERTIES, LTD

10950 RESEARCH ROAD

FRISCO, TX 75034

(214) 387-3900

 



 

 



 



August 15, 2011

Page 11 of 5

 

 

 

(b) the Subordinated Indebtedness shall not become capable of being subject to
any right of set-off or counterclaim; and

 

(c) except upon the Maturity Date, upon the acceleration pursuant to Section 3,
or upon the conversion of the Principal Amount in accordance with the terms of
this Note, Holder shall not claim, request, demand, sue for, take or receive
(whether by way of set-off or in any other manner and whether from Obligor or
any other person) any money or other property in respect of the Subordinated
Indebtedness or any part thereof.

 

8. Conversion Rights. At any time prior to the Maturity Date, at the sole option
of the Holder except in the event of the closing price threshold noted below,
all but not less than all, of the then outstanding Principal Amount of this Note
may be converted (an "Optional Conversion") into a number of shares of Obligor’s
common stock (the "Optional Conversion Shares") equal to the amount of the then
outstanding Principal Amount to be converted divided by the Conversion Price
(herein so called) which price shall be $1.50 (one dollar and fifty cents) per
Optional Conversion Share. If the Obligor’s common stock has traded at $1.50 or
above for 4 consecutive weeks on a nationally recognized market (based on daily
closing prices), then any Optional Conversion under this Section 8 may also
occur at the option of the Obligor.

 

In order to exercise the right of Optional Conversion, Holder shall surrender
this Note at the principal office of Obligor and shall give written notice of
such exercise (the "Optional Conversion Notice"), to Obligor at such office.
Such Optional Conversion shall be deemed to have been effected at the close of
business on the date on which such Optional Conversion Notice, duly completed
and executed, shall have been given as aforesaid, and, subject to the last
sentence of this Section 8, at such time the Principal Amount subject to such
Optional Conversion shall be applied by Obligor in full payment of the Optional
Conversion Shares to be issued in consequence of the Conversion and that
application shall discharge Obligor from all liability in respect of the
Principal Amount converted, and Holder shall be deemed for all purposes to have
become the holder of the Optional Conversion Shares.

 

As promptly as practicable, but in no event later than twenty (20) Business
Days, after an Optional Conversion, Obligor, at its expense, shall cause
Holder's name to be entered in the register of the shareholders of Obligor in
respect of the Optional Conversion Shares and shall issue Holder certificates
evidencing same. "Business Day" means any day other than a Saturday, Sunday or
other day on which banks in the City of Dallas, State of Texas, United States of
America are required or authorized to be closed. Notwithstanding any provision
of this Note to the contrary, no Optional Conversion shall be deemed to have
occurred unless and until Obligor shall have complied with the obligations set
forth in the immediately preceding sentence, whereupon such Optional Conversion
shall be deemed to have been effective as of the date the Optional Conversion
Notice is given to Obligor; provided, however, that no failure by Obligor to so
comply with such obligations shall prohibit Holder from exercising his rights as
the holder of the Optional Conversion Shares.

 

9. Treatment of Note. Obligor will treat, account and report this Note as debt
and not equity for accounting and tax (with respect to any returns filed with
federal, state, local or foreign tax authorities) purposes.

 

10. Miscellaneous.

 

(a) Specific Performance. Obligor and Holder acknowledge and agree that in the
event of any breach of this Note, the non-breaching party would be irreparably
harmed and could not be made whole solely by monetary damages. Obligor and
Holder hereby agree that in addition to any other remedy to which any party may
be entitled at law or in equity, to the extent permitted by applicable law,
Obligor and Holder shall be entitled to obtain an injunction or compel specific
performance of this Note in any action instituted in any Court.



 

 

 



August 15, 2011

Page 12 of 5

 

 

 

(b) Interpretation. The headings and captions in this Note are for convenience
of reference only and shall not control or affect the meaning or construction of
any provisions hereof.

 

(c) Notices. All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be (i) delivered by hand, (ii)
delivered by a reputable commercial overnight delivery service, or (iii)
transmitted by facsimile, in each case, sent to the address or telecopier number
set below. Such notices shall be effective: (i) in the case of hand deliveries,
when received; (ii) in the case of an overnight delivery service, when received;
and (iii) in the case of facsimile transmission, when electronic confirmation of
receipt is received by the sender. Any party may change its address and telecopy
number by written notice to another party in accordance with this provision,
provided that such notice shall be effective only upon receipt.

 

  If to Obligor, to:           OxySure Systems, Inc.     10880 John W. Elliott
Dr., Suite 600     Frisco, TX 75034     Telecopy: 972-294-6501        Attention:
Chief Executive Officer         If to Holder, to:           Sinacola Commercial
Properties, Ltd.     Att: Mr. Michael Sinacola     10950 Research Road    
Frisco, TX 75034     Telecopy: 214-387-3950

 

(d) Governing Law; Forum; Service of Process. This Note shall be governed by and
construed in accordance with the laws of the State of Texas as to all matters,
including validity, construction, effect, performance and remedies of and under
this Note. Venue in any and all suits, actions and proceedings between the
parties hereto and relating to the subject matter of this Note shall be in the
courts located in and for Dallas County, Texas (the "Courts"), which shall have
exclusive jurisdiction for such purpose, and Holder and Obligor hereby
irrevocably submit to the exclusive jurisdiction of such Courts and irrevocably
waive the defense of an inconvenient forum to the maintenance of any such suit,
action or proceeding. Service of process may be made in any manner recognized by
such Courts. Holder and Obligor each hereby irrevocably waives its right to a
jury trial arising out of any dispute in connection with this Note or the
transactions contemplated hereby.

 

(e) Severability. The invalidity, illegality or unenforceability of one or more
of the clauses or provisions of this Note in any jurisdiction shall not affect
the validity, legality or enforceability of this Note in such jurisdiction or
the validity, legality or enforceability of this Note, including any such clause
or provision in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.

 

(f) Successors; Assigns; Third-Party Beneficiaries. The provisions of this Note
shall be binding upon the parties hereto and their respective heirs, successors
and permitted assigns. Neither this Note nor the rights or obligations of
Obligor may be assigned by Obligor without the prior written consent of Holder.
Holder may freely assign his rights or obligations hereunder. Any attempted
assignment in contravention of this Note shall be null and void and of no
effect. This Note is for the sole benefit of the parties hereto and their
respective heirs, successors and permitted assigns and no provision hereof,
whether express or implied, is intended, or shall be construed, to give any
other Person any rights or remedies, whether legal or equitable, hereunder.



 

 



 

August 15, 2011

Page 13 of 5

 

 

 

(g) Amendments. This Note may not be amended, modified or supplemented except in
a writing signed by Obligor and Holder.

 

(h) Waiver. Any waiver (whether express or implied) of any default or breach of
or by any party to this Note shall not be effective unless evidenced by a
writing signed by the party against which such waiver is sought to be enforced.
No such waiver for any purpose shall constitute a waiver of any other or
subsequent default or breach, or for any other purpose.

 

IN WITNESS WHEREOF, Obligor has caused this Note to be duly executed and
delivered as of the date first set forth above.

 





    OBLIGOR:               OXYSURE SYSTEMS, INC.          
                                                                                
  By: /s/ Julian T. Ross                                          Name: Julian
Ross   Title: CEO         Date:                         HOLDER:              
SINACOLA COMMERCIAL PROPERTIES, LTD., a Texas
limited partnership               By: FRISCO INDUSTRIAL, INC.,       a Texas
corporation, its general partner                       By:     /s/ Michael A.
Sinacola       Name: Michael A. Sinacola       Title: President

 

 

 

 



  

EXHIBIT C

STOCK PURCHASE WARRANT

 

NEITHER THIS WARRANT NOR ANY SECURITIES ON EXERCISE HEREOF HAS BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES
LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF REGISTRATION UNDER SUCH ACT AND APPLICABLE LAWS, OR THE AVAILABILITY
OF AN EXEMPTION FROM SUCH REGISTRATION, OR AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION IS NOT LEGALLY REQUIRED.

 

This Stock Purchase Warrant (this “Warrant”), dated August 15, 2011, is issued
to Sinacola Commercial Properties, Ltd, a Texas limited partnership (together
with its assigns, the “Holder”), by OxySure Systems, Inc., a Delaware
corporation (the “Company”).

 

1. Purchase of Shares. Subject to the terms and conditions hereinafter set
forth, the Holder is entitled, upon surrender of this Warrant at the principal
office of the Company (or at such other place as the Company shall notify the
holder hereof in writing), to purchase from the Company up to 65,065 fully paid
and non-assessable shares of Common Stock, par value $0.0004 per share (the
“Common Stock”), of the Company (as adjusted pursuant to Section 7 hereof, the
“Shares”) for the purchase price specified in Section 2 below.

 

2. Purchase Price. The purchase price for the Shares is $0.01 per share. Such
price shall be subject to adjustment pursuant to Section 7 hereof (such price,
as adjusted from time to time, is herein referred to as the “Warrant Price”).

 

3. Exercise Period. This Warrant is exercisable in whole or in part at any time
from the date hereof through August 15, 2016.

 

4. Transfer of Warrant. Transfer of this Warrant to a third party shall be
effected by execution and delivery of the Notice of Assignment annexed hereto
and surrender of this Warrant for registration of transfer of this Warrant at
the primary executive office of the Company, together with funds sufficient to
pay any applicable transfer tax. Upon receipt of the duly executed Notice of
Assignment and the necessary transfer tax funds, if any, the Company, at its
expense, shall execute and deliver, in the name of the designated transferee or
transferees, one or more new Warrants representing the right to purchase a like
aggregate number of shares of Common Stock.

 

5. Method of Exercise. While this Warrant remains outstanding and exercisable in
accordance with Section 3 above, the Holder may exercise, in whole or in part,
the purchase rights evidenced hereby. Such exercise shall be effected by:

 

(a) the surrender of this Warrant, together with a duly executed copy of the
form of Exercise Notice attached hereto, to the Secretary of the Company at its
principal offices; and

 

(b) at the Holder's option:



 

 

 



August 15, 2011

Page 15 of 5

 

 

 

(i) the Holder's payment to the Company of an amount equal to the aggregate
purchase price for the number of Shares being purchased, which shall be a whole
number of shares; or

 

(ii) If the Common Stock is publicly traded as of such date, the Holder's
instruction to the Company to retain that whole number of Shares having a value
equal to the aggregate exercise price of the Shares as to which this Warrant is
being exercised and to issue to the Holder the remainder of such Shares computed
using the following formula:

 

X = Y(A-B)

A

 

Where:

 

X = the number of shares of Common Stock to be issued to the Holder.



Y= the number of shares of Common Stock as to which this Warrant is being
exercised.



A = the fair market value of one share of Common Stock.

 

B = the Warrant Price.

 

As used herein, the “fair market value of one share of Common Stock” shall mean:

 

(1) Except in the circumstances described in clause (2) hereof, the price per
share of the Common Stock determined in good faith by the Board of Directors of
the Company; or

 

(2) If such exercise is in conjunction with a merger, acquisition or other
consolidation pursuant to which the Company is not the surviving entity, the
value received by the holders of the Common Stock pursuant to such transaction
for each share.

 

6. Certificates for Shares; Partial Exercise of Warrants.

 

(a) Upon the exercise of the purchase rights evidenced by this Warrant, one or
more certificates for the number of Shares so purchased shall be issued as soon
as practicable thereafter, and in any event within thirty (30) days of the
delivery of the Exercise Notice.

 

(b) If this Warrant is surrendered for partial exercise, the Company shall
execute and deliver to the Holder of the Warrant, without charge to the Holder,
a new Warrant exercisable for an aggregate number of shares of Common Stock
equal to the unexercised portion of the surrendered Warrant.

 

7. Reservation of Shares. The Company covenants that it will at all times keep
available such number of authorized shares of its Common Stock, free from all
preemptive rights with respect thereto, which will be sufficient to permit the
exercise of this Warrant for the full number of Shares specified herein. The
Company further covenants that such Shares, when issued pursuant to the exercise
of this Warrant, will be duly and validly issued, fully paid and non-assessable
and free from all taxes, liens and charges with respect to the issuance thereof.



 

 

 



August 15, 2011

Page 16 of 5

 

 

 

8. Adjustment of Warrant Price and Number of Shares. The number and kind of
securities purchasable upon exercise of this Warrant and the Warrant Price shall
be subject to adjustment from time to time as follows:

 

(a) Stock Dividends, Subdivisions, Combinations and Other Issuances. If the
Company shall at any time prior to the expiration of this Warrant subdivide its
Common Stock, by stock split or otherwise, combine its Common Stock or issue
additional shares of its Common Stock as a dividend with respect to any shares
of its Common Stock, the number of Shares issuable on the exercise of this
Warrant shall forthwith be proportionately increased in the case of a
subdivision or stock dividend and proportionately decreased in the case of a
combination. Appropriate adjustments shall also be made to the purchase price
payable per share, but the aggregate purchase price payable for the total number
of Shares purchasable under this Warrant (as adjusted) shall remain the same.
Any adjustment under this Section 8(a) shall become effective at the close of
business on the date the subdivision or combination becomes effective or as of
the record date of such dividend, or, in the event that no record date is fixed,
upon the making of such dividend.

 

(b) Reclassification, Reorganization, Merger, Sale or Consolidation. In the
event of any reclassification, capital reorganization or other change in the
Common Stock of the Company (other than as a result of a subdivision,
combination or stock dividend provided for in Section 8(a) above) or in the
event of a consolidation or merger of the Company with or into, or the sale of
all or substantially all of the properties and assets of the Company, to any
person, and in connection therewith consideration is payable to holders of
Common Stock in cash, securities or other property, then as a condition of such
reclassification, reorganization or change, consolidation, merger or sale,
lawful provision shall be made, and duly executed documents evidencing the same
shall be delivered to the Holder, so that the Holder shall have the right at any
time prior to the expiration of this Warrant to purchase, at a total price equal
to that payable upon the exercise of this Warrant immediately prior to such
event, the kind and amount of cash, securities or other property receivable in
connection with such reclassification, reorganization or change, consolidation,
merger or sale, by a holder of the same number of shares of Common Stock as were
exercisable by the Holder immediately prior to such reclassification,
reorganization or change, consolidation, merger or sale. In any such case,
appropriate provisions shall be made with respect to the rights and interest of
the Holder so that the provisions hereof shall thereafter be applicable with
respect to any cash, securities or property deliverable upon exercise hereof.
Notwithstanding the foregoing, (i) if the Company merges or consolidates with,
or sells all or substantially all of its property and assets to, any other
person, and consideration is payable to holders of Common Stock in exchange for
their Common Stock in connection with such merger, consolidation or sale which
consists solely of cash, or (ii) in the event of the dissolution, liquidation or
winding up of the Company, then the Holder shall be entitled to receive
distributions on the date of such event on an equal basis with holders of Common
Stock as if this Warrant had been exercised immediately prior to such event,
less the Warrant Price. Upon receipt of such payment, if any, the rights of the
Holder shall terminate and cease, and this Warrant shall expire. In case of any
such merger, consolidation or sale of assets, the surviving or acquiring person
and, in the event of any dissolution, liquidation or winding up of the Company,
the Company shall promptly, after receipt of this surrendered Warrant, make
payment by delivering a check in such amount as is appropriate (or, in the case
of consideration other than cash, such other consideration as is appropriate) to
such person as it may be directed in writing by the Holder surrendering this
Warrant.



 

 

 



August 15, 2011

Page 17 of 5

 

 



 

(c) No Dilution or Impairment. So long as this Warrant is outstanding, the
Company will not avoid or seek to avoid the observance or performance of any of
the terms of this Warrant but will at all times in good faith assist in the
carrying out of all such terms and of the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder against
dilution or other impairment.

 

9. Pre-Exercise Rights. Prior to exercise of this Warrant, the Holder shall not
be entitled to any rights of a shareholder with respect to the Shares, including
without limitation, the right to vote such Shares, receive preemptive rights or
be notified of shareholder meetings, and the Holder shall not be entitled to any
notice or other communication concerning the business or affairs of the Company.

 

10. Restricted Securities. The Holder understands that this Warrant and the
Shares purchasable hereunder constitute “restricted securities” under the
federal securities laws inasmuch as they are being, or will be, acquired from
the Company in transactions not involving a public offering and accordingly may
not, under such laws and applicable regulations, be resold or transferred
without registration under the Securities Act of 1933, as amended, or an
applicable exemption from registration. The Holder further acknowledges that the
Shares and any other securities issued upon exercise of this Warrant shall bear
a legend substantially in the form of the legend appearing on the face hereof.

 

11. Certification of Investment Purpose. Unless a current registration statement
under the Securities Act of 1933, as amended, shall be in effect with respect to
the securities to be issued upon exercise of this Warrant, the Holder hereof, by
accepting this Warrant, covenants and agrees that, at the time of exercise
hereof, the Holder will deliver to the Company a written certification that the
securities acquired by the Holder are acquired for investments purposes only and
that such securities are not acquired with a view to, or for sale in connection
with, any distribution thereof.

 

12. Successors and Assigns. The terms and provisions of this Warrant shall inure
to the benefit of, and be binding upon, the Company and the Holder and their
respective successors and assigns.

 

13. Governing Law. This Warrant shall be governed by the laws of the State of
Texas, excluding the conflicts of laws provisions thereof.

 

14. Replacement. Upon receipt of evidence reasonably satisfactory to the Company
of the loss, theft, destruction or mutilation of this Warrant or any new
Warrant(s) issued to Holder under Section 6(b) hereof and, in the case of any
such loss, theft or destruction, upon delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company, or in the case of any
such mutilation, upon surrender and cancellation of such Warrant(s), the Company
will execute and deliver, in lieu thereof, a new Warrant of like date and tenor.



 

 

 



August 15, 2011

Page 18 of 5

  

 

15. Registration Rights. If the Company effects an underwritten public offering,
the Shares shall be included, at the option of the Holder, in the shares
registered for sale pro rata, as if the Holder were a party beneficiary of the
Company's registration rights agreement (if any).

 

 

 

 

 

16. Certain Expenses. The Company shall pay all expenses incurred in connection
with, and all taxes (other than stock transfer taxes) and other governmental
charges that may be imposed in respect of, the issuance, sale and delivery of
the Warrant or the Shares, including, without limitation, any registration costs
incurred under Section 15 hereof.

 

 

 

IN WITNESS WHEREOF, the undersigned hereby agrees to the terms hereof effective
as of August 15, 2011.



 

  COMPANY:         OXYSURE SYSTEMS, INC.         By: /s/ Julian T. Ross   Name:
Julian T. Ross   Title: Chairman & CEO                     HOLDER:          
SINACOLA COMMERCIAL PROPERTIES, LTD,   a Texas limited partnership         By:
FRISCO INDUSTRIAL, INC.,     a Texas corporation, its general partner      

 

  By: /s/ Michael A. Sinacola   Name: Michael A. Sinacola   Title: President

 



 

 

 



August 15, 2011

Page 19 of 5

 

 

EXERCISE NOTICE

 

Dated: _______________, ____

 

 

The undersigned hereby irrevocably elects to exercise the Stock Purchase
Warrant, dated March 23, 2011, issued by OxySure Systems, Inc., a Delaware
corporation (the “Company”), to the undersigned to the extent of purchasing
_____ Shares of the Company's Common Stock and hereby makes payment of
$__________ in payment of the aggregate Warrant Price of such Shares, as
provided in Section 5 of such Stock Purchase Warrant..

 

              By:     Name:     Title:  

 



 

 

 



August 15, 2011

Page 20 of 5

 

 

 

ASSIGNMENT FORM

 

(To be executed only upon the assignment of the within Warrant)

 

 

FOR VALUE RECEIVED, the undersigned registered Holder of the within Warrant
hereby sells, assigns and transfers unto _____________________ , whose address
is

 

___________________ all of the rights of the undersigned under the within
Warrant, with respect to shares of Common Stock (as defined within the Warrant)
of OxySure Systems, Inc., and, if such shares of Common Stock shall not include
all the shares of Common Stock issuable as provided in the within Warrant, that
a new Warrant of like tenor for the number of shares of Common Stock not being
transferred hereunder be issued in the name of and delivered to the undersigned,
and does hereby irrevocably constitute and appoint _________________ attorney to
register such transfer on the books of OxySure Systems, Inc. maintained for that
purpose, with full power of substitution in the premises.

 

 

Dated:_____________

 

Signature Guaranteed

 

  By:         (Signature of Registered Holder)     Title:    

 

 

NOTICE: The signature to this Notice of Assignment must correspond with   the
name upon the face of the within Warrant in every particular,   without
alteration or enlargement or any change whatever.

 



 

 

 

 

